Case 3:17-cv-00765-SMY-MAB Document 64-6 Filed 12/17/18 Page 1 of 1 Page ID #398



            CHRIS: Again, we are a private research team, working to develop a better
     understanding of this industry, the reimbursement support industry. We can get this
     research by conducting 55-minute interviews of reimbursement personnel and
     pharmaceutical sales reps. Over the last decade, the pharmaceutical industry has made an
     enormous investment in reimbursement support services. This research is important to
     help us understand whether that has been an effective use of resources. As is customary
     in qualitative research, I will be recording the interview.
            This serves mainly to help me ensure that I accurately record your responses, and
     to assess my own performance. The interview allows 55 minutes and as we go through
     the process, I will periodically remind you where we are within respect of time. Even
     though we have such a short amount of time, there may be times where I have to redirect
     you and move onto another topic, so that all topics can be covered. We have no particular
     bias, one way or the other, about the industry. We value your opinions, your thoughts,
     and insights and we ask that you share them openly and honestly with us.
            Also, at the end of the 55 minutes, you will receive an email with both payment
     information, as you will be paid $125 for the 55 minutes, and a survey link that has five
     survey questions, regarding your experience during this interview. The survey is optional.
     Some of the research questions will be open-ended and require a more free-flowing
     response. Other questions will be in the form of multiple-choice; where you will be read a
     statement and have four options. A, you strongly agree; B, you agree; C, strongly
     disagree; or D, just disagree. Then, I will follow up with a question - tell me why you
     answered the way you did.
            Now because this is a research study, the questions are standardized. The
     questions are designed to cover a wide range of roles within the industry. Some questions
     may not apply to your role within the industry. Finally, with that intro, are you ready?


             : I am.


     CHRIS: I just want to get on here that I’m talking to              , and you were a patient
     service coordinator for Biogen, for over eleven years?
